Citation Nr: 0533776	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-10 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left hip fracture.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  

3.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1999 to 
January 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Boston, 
Massachusetts, which confirmed and continued a 20 percent 
disability rating for a left hip fracture, confirmed and 
continued a 20 percent disability rating for a low back 
disability, confirmed and continued a 10 percent disability 
rating for left knee arthralgia, and denied a total 
disability rating based on individual unemployability (TDIU).

In May 2002, the veteran filed an informal claim for service 
connection for nerve damage as a residual of her service-
connected left hip fracture.  That issue has not been 
adjudicated and is referred to the RO for action as is deemed 
appropriate. 

In September 2003, the veteran's motion to advance her appeal 
on the Board's docket was granted.  In October 2003, the 
Board remanded the case to the RO for further development.

In August 2004, the veteran requested waiver of recovery of 
an overpayment in the amount of $1047.  That issue has not 
been adjudicated and is referred to the RO. 


FINDINGS OF FACT

1.  The veteran's service-connected left hip fracture is 
manifested by pain throughout the range of hip flexion 
without malunion, nonunion, or flail joint.

2.  The veteran has mild limitation of low back motion with 
the ability to flex from 0-90 degrees, extend to 20 degrees 
with pain, lateral bend bilaterally from 0-30 degrees, and 
rotate bilaterally from 0 to 30 degrees.  Her back disability 
is also manifested by mild muscle spasm.

3.  The low back disability is not characterized by listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion; intervertebral disc syndrome, or neurologic 
impairment.

5.  The veteran has no current subluxation or lateral 
instability of the left knee, but has pain throughout the 
ranges of left knee extension and flexion.

6.  The veteran has completed one year of college and has had 
employment experience as a medical records clerk, wire 
extruder, and wireman; her service-connected disabilities are 
left hip fracture (rated 40 percent), low back disability 
(rated 20 percent), left knee disability (rated 60 percent), 
and scars of the right elbow and arm (rated noncompensable).

7.  Her service connected-disabilities do not preclude 
employment consistent with her education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for a 
left hip fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5252, 5255 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
status post compression fracture at L1 have not been met.     
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2005).

3.  The criteria for an evaluation of 30 percent for 
limitation of left knee flexion due to arthralgia have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2005). 

4.  The criteria for an evaluation of 50 percent for 
limitation of left knee extension due to arthralgia have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2005). 

5.  A combined evaluation in excess of 60 percent for the 
left knee disability is legally precluded.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.68 (2005).

6.  The criteria for an increased rating for left knee 
disability based on recurrent subluxation or lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2005). 

7.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The June 2002 statement of the case, the August 2005 
supplemental statement of the case, December 2001, January 
2004, March 2005 and April 2005 letters from the RO, gave the 
veteran notice of the evidence necessary to substantiate her 
claims on appeal.  

The evidence development letters dated in December 2001 and 
January 2004 also advised the veteran of what evidence she 
was responsible for providing and what evidence VA would 
undertake to obtain.  The veteran was not explicitly told to 
submit all evidence in her possession.  The August 2005 
supplemental statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that a veteran 
would be advised to submit relevant evidence in the veteran's 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  She 
did not report or submit additional information or evidence 
after the last VCAA notice.  If she had submitted additional 
evidence substantiating her claim, she would have received 
the same benefit as if she submitted the evidence prior to 
initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations, as well as an 
examination performed under contract by QTC Medical Services, 
and pertinent medical opinions have been obtained. 

Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The United States Court of Appeals for Veterans Claims 
(Court) has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

Increased Rating for Left Hip Fracture 

The veteran's left hip disability is currently rated under 
Diagnostic Code 5255.  The assigned 20 percent evaluation 
under Diagnostic Code 5255 requires evidence of malunion of 
the femur with moderate knee or hip disability.

With respect to the applicable criteria, Diagnostic Code 5255 
assigns a 30 percent evaluation for malunion of the femur 
with marked knee or hip disability.  A 60 percent evaluation 
is assigned for fracture of surgical neck of the femur, with 
false joint; or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace.  A maximum evaluation of 80 
percent is warranted for fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture).  Diagnostic Code 5255.

In addition, the Board will also consider other potentially 
applicable diagnostic codes, which in this case include 
Diagnostic Code 5252.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).  

Diagnostic Code 5252 provides a 10 percent evaluation for 
limitation of flexion of the thigh to 45 degrees, a 20 
percent evaluation for limitation of flexion to 30 degrees, a 
30 percent evaluation for limitation of flexion to 20 
degrees, and a 40 percent evaluation for limitation of 
flexion to 10 degrees.  See 38 C.F.R. § 4.71a.  

Normal hip flexion is from zero to 125 degrees and that 
normal hip abduction is from zero to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

The evidence includes an April 2001 VA orthopedic examination 
report which shows that the veteran had a history of left 
acetabular fracture in 1999, while in the Marine Corps.  Her 
left hip range of motion was limited to 90-95 degrees of 
flexion, 80 degrees external rotation with pain, 25 degrees 
internal rotation with pain, and 45 degrees abduction with 
discomfort.  The pertinent diagnosis was status post left 
acetabular fracture with post-traumatic osteoarthritis of the 
left hip, symptomatic with range of motion and activity.  

An X-ray study of the left hip, completed in conjunction with 
the above examination, noted no visible acute fractures or 
dislocations.  

Treatment records from the Boston VA Medical Center (VAMC) 
dated from 2002 to 2004, describe treatment for various 
health problems, including left hip problems.

At a March 2002 examination, performed for VA by QTC Medical 
Services, the veteran's left leg was 3/8 inches shorter than 
her right. and she had tenderness over her left hip as well 
as muscle spasms and tenderness medial to the left hip.  
External rotation was limited to 20 degrees with both passive 
and active range of motion.  At 20 degrees she experienced 
severe pain.  Hypesthesia was noted over the area between the 
sacrum and the left hip.  The examiner commented that her 
pain limited her left hip motion.  The pertinent diagnosis 
was chip fracture of the left hip acetabulum with nerve 
encroachment and secondary left hip pain and limited motion.

In an addendum to the examination, the examiner noted that 
the veteran could extend to 15 degrees (normal extension 
being to 30 degrees), adduction was to 15 degrees (normal 
adduction being to 25 degrees), abduction was to 20 degrees 
(normal abduction being to 45 degrees), externally rotate to 
20 degrees (normal external rotation being to 60 degrees), 
and internally rotate to 15 degrees (normal internal rotation 
being to 40 degrees). 

An X-ray study of the veteran's left hip, performed in 
conjunction with the March 2002 examination, was within 
normal limits.  

An April 2005 VA examination report shows the veteran had 
left hip flexion from 0 to 125 degrees, but the veteran had 
pain throughout the ranges of flexion.  Left hip extension 
was to 20 degrees, abduction to 30 degrees, adduction to 25 
degrees, internal rotation to 15 degrees and external 
rotation to 40 degrees.  Crepitus, tenderness, painful 
movement and guarding of movement were all present.  The 
diagnosis was left hip strain/sprain.

An X-ray study of the veteran's left hip, completed for 
purposes of the April 2005 examination, was negative.  

Because all X-ray examinations have been normal, the veteran 
cannot be said to have malunion, false joint, or nonunion of 
the femur; as would be necessary for an increased rating 
under Diagnostic Code 5255.  

While the most recent examination reported a normal range of 
flexion, it was added that there was pain throughout that 
motion.  Under 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca and its progeny, pain on motion equates to limitation 
of motion.  Since the veteran has essentially no pain free 
range of flexion, she is entitled to the maximum rating for 
such limitation under Diagnostic Code 5252.  Accordingly, a 
40 percent rating is granted for the left hip disability 
under that diagnostic code.

Where the veteran is in receipt of the maximum rating for 
limitation of motion and a higher rating requires ankylosis, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The veteran's left hip disability meets neither the criteria 
for the assignment of an increased rating in excess of 20 
percent under Diagnostic Code 5250 as the disability is not 
characterized by ankylosis, nor the criteria for the 
assignment of an increased rating in excess of 20 percent 
under Diagnostic Code 5254 as the disability is not 
characterized by flail hip joint.

In arriving at the above conclusion, the Board has considered 
the history of the disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2005); DeLuca 
v Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993).

Increased Rating for Low Back Disability 

The evidence includes the April 2001 VA examination report 
which revealed normal lordis with mild asymmetry of the 
paraspinal muscles with spasm.  The lumbar spine was 
nontender to palpation and the sacroiliac joint was 
nontender.  She was able to flex the lumbar spine to 90 
degrees and touch the floor with her fingers, extend the 
spine to 25 degrees, and lateral bend the spine to more than 
15 degrees bilaterally.  She was able to walk on her toes and 
heels and deep tendon flexes were +2 with straight leg 
raising to 80 degrees and no tenderness noted.  The examiner 
indicated that the veteran's chronic low back pain and muscle 
spasm was due to her leg length discrepancy since her left 
leg was shorter than her right.  

An X-ray study of the lumbar spine in conjunction with the 
April 2001 VA examination, showed scoliosis convexity toward 
the right.  No visible acute fractures or dislocations were 
noted.  There was mild narrowing of the disc space between L5 
and S1.  

Records from the Boston VA Medical Center (VAMC) dated from 
2002 to 2004 describe treatment for low back pain.

During the March 2002 QTC examination, the veteran complained 
of pain in the area of her low back.  The pain occurred when 
she was standing or laying in one position and the pain was 
always located in the same area.  The examiner noted that the 
veteran walked with a limp and used auxiliary structures such 
as desks and walls to support her when walking.  The 
diagnosis was lumbosacral strain due to abnormal gait as a 
result of her left hip disability.  

In an addendum to the March 2002 examination, the veteran 
could extend to 95 degrees (normal extension being to 95 
degrees), flex to 35 degrees (normal flexion being to 35 
degrees), right lateral bend to 45 degrees (normal being to 
45 degrees), left lateral bend to 45 degrees (normal being to 
45 degrees), right rotate to 35 degrees (normal right 
rotation being to 35 degrees), and left rotate to 35 degrees 
(normal left rotation being to 35 degrees).

An X-ray study of the lumbar spine, completed as part of the 
March 2002 examination, was unremarkable.

Lastly, the April 2005 VA examination report indicates that 
the veteran used orthotic inserts and could walk less than a 
mile.  Her gait was normal.  Mild abnormal spine curvatures 
were noted but there was no evidence of ankylosis.  Actively, 
she could flex her thoraco-lumbar spine to 90 degrees, extend 
to 20 degrees with pain at 20 degrees, left lateral flex to 
30 degrees, right lateral flex to 30 degrees, left lateral 
rotate to 30 degrees and right lateral rotate to 30 degrees.  
Passively, she could extend to 20 degrees with pain starting 
at 20 degrees.  

Pain was reported only on extension, and only at 20 degrees.  
There was no additional limitation of motion due to pain 
fatigue, weakness, or lack of endurance.  Knee and ankle 
jerks were normal, as was muscle tone, and strength in the 
lower extremities.  There was decreased sensation in the 
medial and lateral left foot.

An X-ray study of the lumbar spine, performed in conjunction 
with the April 2005 VA examination, showed mild scoliosis 
with the disc spaces intact.  The diagnosis was mild 
scoliosis.  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA again revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Bernklau v. Principi, 291 F.3d 795, 
804 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

In this case, as noted above, the veteran is currently 
service-connected for a low back disability, currently 
evaluated as 20 percent disabling under Diagnostic Code 5295.  
For an increased disability evaluation in excess of 20 
percent under Diagnostic Code 5292, (the next higher rating 
and the maximum allowed under this Code is 40 percent), the 
service-connected back disability must be manifested by 
severe limitation of motion.  See 4.71a, Diagnostic Codes 
5292 (effective prior to September 26, 2003).  

Examiners have most recently found the veteran to have only 
mild limitation of motion, and have reported actual 
limitation only on extension.  As such, the Board finds that 
the veteran's back disability is not characterized by severe 
limitation of motion of the lumbar spine, and thus, an 
increased rating in excess of 20 percent for the service-
connected back disability is not warranted under Diagnostic 
Code 5292. 

In addition, under the old criteria for evaluating 
lumbosacral strain under Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The assignment of a 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5295, is contemplated for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 (as 
effective prior to September 26, 2003).  

While the veteran does have scoliosis, it is clear that she 
does not have listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  She is able to stand 
erect, has no loss of forward bending, and X-rays have been 
interpreted as showing no arthritis or disc space narrowing.  
As such, the Board finds that a rating in excess of 20 
percent for the service-connected low back disability is not 
warranted under the old criteria for evaluating lumbosacral 
strain, Diagnostic Code 5295.

A rating in excess of 20 percent under a different diagnostic 
code of the old criteria for disorders of the spine, is 
provided where there is ankylosis of the lumbar spine 
(Diagnostic Code 5289), complete bony fixation of the spine 
(Diagnostic Code 5286), or intervertebral disc syndrome (IDS) 
(Diagnostic Code 5293).  As there is no evidence that the 
service-connected low back disability is characterized by 
ankylosis, complete bony fixation or IDS, the Board finds 
that a disability evaluation in excess of 20 percent under 
those codes is not warranted.

Pursuant to the new criteria under 38 C.F.R. § 4.71a (as in 
effect September 26, 2003), lumbosacral strain (Diagnostic 
Code 5237) is rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating 
Formula provides that a 30 percent rating is assigned for 
forward flexion in the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine; or, favorable flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  And, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (as effective as of 
September 26, 2003).

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes," whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
And, a 60 percent rating is assigned for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Again, the evidence does not show that the disability limits 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  As well, the disability is not characterized by 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Therefore, a rating in 
excess of 20 percent for the service-connected low back 
disability is not warranted under the new criteria for 
Diagnostic Code 5237, and Diagnostic Code 5243.

While the examiners did nota a loss of sensation in the left 
foot, they did not diagnose any neurologic impairment on the 
back examination.  Therefore, a separate rating is not 
warranted for the neurologic component of the disability 
under the new rating criteria.

As discussed above functional factors do not cause limitation 
of motion that would meet the criteria for an evaluation in 
excess of 20 percent.

In arriving at the above conclusion, the Board has considered 
the history of the veteran's disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (as 
effective prior to September 26, 2003); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

Increased Rating for Left Knee Arthralgia
  
The veteran is currently evaluated as 10 percent disabling 
due to left knee arthralgia, under Diagnostic Code 5257.  
Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board will also consider other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Codes 
5260, and 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2005).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has more recently issued a 
precedential opinion holding that "separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261, 
where a veteran has both a limitation of flexion and 
limitation of extension of the same leg; limitations must be 
rated separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).

The evidence includes an April 2001 VA examination report 
which noted complaints of left knee clicking, locking and 
swelling with physical exertion.  Examination of the left 
knee noted full range of motion to 130 on full extension.  
Crepitation was noted on flexion and the apprehension test 
for the patella was intact.  Varus, valgus and drawer sign 
were all intact.  The pertinent diagnosis was left knee 
arthralgia.  The examiner commented that the veteran had a 
significant leg length discrepancy with her left leg being 
shorter than her right.  The examiner opined that the 
veteran's leg length discrepancy contributed to her left knee 
disability.  

An X-ray study of the left knee, performed in conjunction 
with the April 2001 VA examination, revealed mild narrowing 
of the joint space with no visible acute fractures, 
dislocations or joint effusion.  

At the March 2002 QTC examination, the veteran complained of 
her left knee being unstable.  On physical examination she 
had medial meniscus tenderness without swelling, abnormal 
movement, muscle weakness or instability.  She could flex her 
left knee to 100 degrees, but in an addendum it was noted 
that she could flex her knee to 110 degrees (normal being to 
140 degrees).  Her gait was abnormal and she walked with a 
limp.  The diagnosis was medial meniscus tenderness and a 
tear of the left knee due to an injury.  

An X-ray study of her left knee, in conjunction with the 
March 2002 examination, was within normal limits. 

An April 2005 VA examination report, shows the veteran had 
flexion to 140 degrees and extension to 0 degrees.  There was 
tenderness, painful movement, abnormal motion, guarding of 
movement, crepitation and grinding.  It was specifically 
noted that there was pain throughout the ranges of flexion 
and extension.  There was no instability.  The diagnosis was 
left knee strain.  An X-ray study of the left knee was 
negative. 

Although the veteran's most recent examination showed a full 
range of flexion and extension, she was found to have pain 
throughout those motions.  She thus has functional impairment 
that entitles her to the maximum ratings for limitation of 
flexion and extension under Diagnostic Codes 5260, and 5261.

Under those diagnostic codes, the maximum rating for 
limitation of flexion is 30 per cent, and the maximum rating 
for limitation of extension is 50 percent.  Under 38 C.F.R. 
§ 4.25, those evaluations combine to a 70 percent evaluation.  
However, the combined rating for disabilities of an extremity 
shall not exceed the rating for amputation at the elective 
level, were amputation to be preformed.  38 C.F.R. § 4.68 
(2005).  The rating for amputations at the knee level is 60 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5162-5164 
(2005).  The knee disability is appropriately rated as 60 
percent disabling.

The examiner found no evidence of subluxation or lateral 
instability.  As such, aside from the amputation rule, a 
separate rating under Diagnostic Code 5257 is not warranted.

In arriving at the above conclusion, the Board has considered 
the history of the disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2005); DeLuca 
v Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993).

Extraschedular Ratings and Other Rating Criteria

The Board has considered whether extra-schedular evaluations 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2005) 
are warranted.  In the instant case, however, the veteran is 
not currently employed.  Therefore, the disabilities do not 
cause marked interference with any current employment.  There 
have been no recent periods of hospitalization.  Thus, 
frequent periods of hospitalization has not been shown.  In 
essence, the evidence does not show that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

As discussed above the Board has found that the disabilities 
do not approximate the criteria for ratings in excess of 
those awarded in this decision, or that the veteran meets any 
of the criteria higher ratings.  38 C.F.R. §§ 4.7, 4.21 
(2005).



TDIU

The veteran contends that her service-connected disabilities 
preclude her from engaging in substantially gainful 
employment consistent with her education and her occupational 
experience.

TDIU may be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2005).

With the evaluations awarded in this decision the veteran 
meets the percentage requirements for a TDIU.  38 C.F.R. 
§ 4.25.  The remaining question is whether the service 
connected disabilities preclude employment consistent with 
her education and occupational experience.

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.   38 C.F.R. § 4.15 
(2005).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 
(1993).  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the 
sole question of whether a claimant is employable depends 
upon his/her capability of performing the physical and mental 
acts required by employment, and not whether the claimant can 
find employment).

On the report of medical history completed for service 
entrance, in June 1999, the veteran reported that her usual 
occupation was as a medical records clerk.

In her application for TDIU received in November 2001, the 
veteran reported that she had employment experience as a 
field wireman, and in extruding cable.  She had completed one 
year of college and had training as surgical nursing 
technician.  She asserted that she was only qualified for 
physical labor, and that her disabilities precluded such 
work.  She added that she had left her last employment 
because of an annual layoff during their slow season, but 
would be unable to return because of her disabilities.

In March 2002, the examiner noted that the veteran was 
limited in her usual occupational activity and daily activity 
due to her service-connected disabilities.

In August 2003, the veteran reported that she had been fired 
from a job at an envelope company in February 2003, because 
of "too much time out from my injury."

On VA examination in April 2005, the examiner noted the 
veteran's service-connected disabilities, but concluded that 
she was still employable.  The examiner opined that although 
not capable of heavy lifting or physically demanding 
positions, she would be suited in the capacity of office work 
or other types of sedentary positions.   

The veteran's service-connected disabilities consist of the 
left hip disability (40 percent), low back disability (20 
percent), left knee disability (60 percent), and scars (0 
percent).  The combined service-connected disability rating 
is 80 percent.

Despite the relatively higher percentage evaluation, the only 
medical opinion is to the effect that her service connected 
disabilities would not preclude office work or a sedentary 
position.  The record shows that she has experience as a 
medical records clerk, and is thus qualified for office work.  
While she might be precluded from some of the more rigorous 
employment she has engaged in since service, the evidence is 
to the effect that she could perform employment for which her 
education and occupational experience qualify her.

The weight of the evidence is thus against the grant of TDIU.

Reasonable Doubt

The Board has also considered the doctrine of reasonable 
doubt, but has not found the evidence to be so evenly 
balanced as to give rise to such doubt.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 40 percent rating for residuals of a left 
hip fracture is granted.

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.

Entitlement to a 60 percent rating for a left knee disability 
is granted.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


